DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Claims 1, 4, 8, 11, 15 and 18 are currently amended.
IDS submitted on 3/22/2022 was considered.

Terminal Disclaimer
The terminal disclaimer filed on 3/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10490022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The previous 103 rejections to the claims 1-20 have been withdrawn in response to the applicants’ amendments/remarks.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Daniel Fitzgerald (Reg. No.: 38,880) on 7/1/2022.

The application has been amended as follows: 
Claim 5. (Currently Amended) The gaming machine in accordance with Claim 4, wherein the instructions, when executed, further cause the processor to: 
receive [[a]] the first digital signature and a public key from a game server; 
decrypt the first digital signature using at least the public key, thereby generating a decrypted hash value; 
hash the first subset of the memory, thereby generating a local hash value; and compare the local hash value to the decrypted hash value, thereby determining the success of the authentication of the first subset of the memory.

12. (Currently Amended) The method in accordance with Claim 11, wherein authenticating the first subset of the memory further includes: 
receiving [[a]] the first digital signature and a public key from a game server;
decrypting the first digital signature using at least the public key, thereby generating a decrypted hash value; 
hashing the first subset of the memory, thereby generating a local hash value; and comparing the local hash value to the decrypted hash value, thereby determining the success of the authentication of the first subset of the memory.

19. (Currently Amended) The computer storage media of Claim 18, wherein the instructions, when executed, further cause the processor to: 
receive [[a]] the first digital signature and a public key from a game server; 
decrypt the first digital signature using at least the public key, thereby generating a decrypted hash value; 
hash the first subset of the memory, thereby generating a local hash value; and compare the local hash value to the decrypted hash value, thereby determining the success of the authentication of the first subset of the memory.

 
Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement for Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 8 and 15,

Shimabukuro et al. (US 2010/0120529 A1) discloses a method and system for identifying a first subset of memory including one or more operational data components associated with operating the gaming machine to enable game play of a game; identifying a second subset of the memory. Authenticating the first subset of the memory while the gaming machine is in a power-up state before game play is enabled; authenticating the second subset of the memory while the gaming machine is in an enabled state (Shimabukuro identifies and checks the second subset of the memory that is unused space-i.e. contains no data) –see paras [0044], [0045], [0046] [0048], [0051], [0052] and Fig. 6 of Shimabukuro.

Alcom (US RE39,400 E) discloses performing a corrective action when authentication of the second subset of the memory fails, the corrective action includes at least one of disabling operation of the gaming machine and generating an alert indicating that authentication of the second subset of the memory has failed –see col. 9 lines 55-67 to col. 10, lines 1-12 of Alcom.

Clowes (US 7,533,262 B2) discloses a signature is associated with a file system and mounting the file system after comparing the signature (Fig. 4, step 488), then there is an attempt to read cluster of sectors from media 491 and a second signature is compared and if the signature matches then reading sectors of data from game content data (Fig. 4, steps494 and 498).   

However, the prior art of record does not teach or render obvious:
the limitations in independent claims 1, 8 and 15 specific to the other limitations combination with:

authenticate the second subset of the memory while the gaming machine is in an enabled state in which game play is allowed to commence; and
perform a corrective action while the gaming machine is in the enabled state when authentication of the second subset of the money fails, the corrective action includes at least one of disabling operation of the gaming machine and generating an alert indicating that authentication of the second subset of the memory has failed.

Dependent claims 2-7, 9-14 and 16-20 are allowed as they depend from allowable independent claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256. The examiner can normally be reached Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495      

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495